DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/030392 filed August 2, 2019, which claims foreign priority to JAPAN Document No. 2018-146352 dated August 3, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on February 1, 2021 in which Claims 3 and 5-7 are amended to change the breadth of the claims.  Claims 1-8 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed February 22, 2021 and March 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Isogai et al (JP 2015113453 A, provided with the IDS filed 2/22/2021).
	Applicant claim an oxidized cellulose, a 13C solid-state NMR spectrum of the oxidized cellulose comprising a plurality of peaks in a range of from 165 ppm to 185 ppm.
	The Isogai et al JP publication discloses a production method that for
tricarboxycellulose and in which cellulose is oxidized using 30 mmol or more of sodium hypochlorite per gram of cellulose in a reaction solution containing an N-oxy compound (see abstract, claims, and examples), and indicates that the oxidized cellulose has three peaks corresponding to carbon at the 6-, 2-, and 3-positions in the 13C-NMR spectral range of 165-185 ppm (see Figure 1A and 4).  The statement recited in Claim 2 of “not containing an N-oxy compound” does not provide a limitation to Claim 2 since the N-oxy compound is only used to carry out the process for preparing the oxidized cellulose.  Since Claim 2 is drawn to a product, process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.  This teaching in the Isogai et al JP publication anticipates the oxidized cellulose as recited in current Claims 1 and 2.  

Claims 3-6 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by ASAHI KASEI (JP 49-34989 A, provided with the IDS filed 2/22/2021).
	Applicants claim a method of producing the oxidized cellulose, the method comprising: oxidizing a cellulose raw material with a hypochlorous acid or salt thereof having an available chlorine concentration of from 6% by mass to 14% by mass, while adjusting the pH in a range of from 5.0 to 14.0.
	The ASAHI KASEI JP publication discloses a production method that is for oxidized cellulose and in which cellulose is oxidized at 25°C for 3 hours using a sodium .

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by MOGI et al (JP 2017-193814 A, provided with the IDS filed 2/22/2021 and attached Machine Translated copy).
Applicants claim a method of producing a nanocellulose, the method comprising fibrillating and nanoizing the oxidized cellulose according to claim 1.  Also claim is a 
nanocellulose dispersion, comprising the nanocellulose produced by the method according to claim 7 dispersed in at least one selected from the group consisting of water, acetonitrile, and a carbonate ester.
	The MOGI et al JP publication discloses a production method for oxidized cellulose nanofibers wherein cellulose is oxidized using sodium hypochlorite having an effective chlorine concentration of 5% with the pH thereof adjusted to 7, to obtain oxidized cellulose having a carboxyl group content of 0.2-0.5 mmol, which is then subjected to defibration to obtain nanofibers (see the claims and examples).  See paragraph nos. [0048] and [0049] of the MOGI et al JP publication wherein a cellulose nanofiber dispersion is disclosed and whereby the liquid is water.  This teaching in the MOGI et al JP publication anticipates the method of producing a nanocellulose as recited in current Claim 7 and the cellulose nanofiber dispersion disclosed in the MOGI et al JP publication anticipates the nanocellulose dispersion recited in current Claim 8.


Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623